 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentativesin Case No.1-RC--4794 for a unit of all employees of theEmployer, including truckdrivers.Thereafter,on February 4, 1957,the Regional Director for the First Region approved a stipulationfor certification upon consent election entered into by the parties.In accordance with the stipulation,an election was conducted by theRegional Director on February21, 1957.On March 4, 1957, theRegional Director issued a certification of representatives to Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO.On February 15, 1957, Local 251, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO, fileda petition for certification of representatives in CaseNo. 1-RC-4826,seeking a unit of all truckdrivers,requested the rightto intervene in the petition filed in CaseNo. 1RC-4794,and submitteda timely showing of interest in support thereof.By letter dated Feb-ruary 19, 1957,the Regional Director dismissed the petition filed inCase No. 1-RC-4826, and on February27, 1957,Local 251 filed anappeal from the dismissal.The Board having duly considered the matter,IT IS HEREBY ORDERED that the certification of representatives issuedin Case No.1-RC-4794 be, and it hereby is, revoked,and the electionheld on February 21,1957, set aside.IT IS FURTHER ORDERED that the Regional Director's dismissal of thepetition for certification of representatives in Case No. 1-RC-4826be, and it hereby is, reversed;and the case is hereby remanded to theRegional Director for further proceedings consistent with the fore-going action.By direction of the Board :GEORGE A. LEFT,Assistant Executive Secretary.The Gemex CorporationandLocal 50, International JewelryWorkers Union, AFL-CIO, Petitioner.Case No. 2-RC-8.137.March 18,1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a sipulation for certification upon consent election exe-cuted October 19, 1956, an election by secret ballot was conducted onDecember 11, 1956, among the employees in the stipulated unit, underthe direction and supervision of the Regional Director for the SecondRegion.Following the election, the parties were furnished a tallyof ballots which showed that of approximately 400 eligible voters,368 cast ballots, 180 cast votes for the Petitioner, 183 cast votes againstthe Petitioner, 1 was void, and 4 were challenged.On December 14,117 NLRB No. 100. THE GEMEX CORPORATION6571956, the Employer filed timely objections on the ground that theballot listed as void on the tally should have been counted as a "No"vote.As the challenged ballots were sufficient in number to affectthe results of the election, the Regional Director caused an investiga-tion to be made of the objections and the challenged ballots.OnJanuary 4, 1957, the Regional Director issued his report, overruling.the Employer's objection on the void ballot, sustaining the challengesto the four ballots, and recommending that the Petitioner be declarednot the exclusive bargaining representative.The Petitioner filed,timely exceptions to the Regional Director's report, and the Employerfiled a brief in support thereof.Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning of.the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.ObjectionsThe Employer objected to the tally of ballots on the ground that oneballot was marked "void."Examination of this ballot showed thatthe voter made a check in the "Yes" box and a cross (X) in the "No"box.The Regional Director found that, as the intent of the voterwas ambiguous, the ballot was properly counted as void.As no'exceptions were taken to this finding, we adopt the Regional Di-rector's recommendation that the objection be overruled.ChallengesThe ballot of John Fedack was challenged by the Board agent onthe ground that his name was not on the eligibility list. The investiga-tion revealed that Fedack is in sole charge of a group of 18 power-press operators, that he assigns the latter to various machines andjobs according to his judgment and the men's capabilities, and that heeffectively recommends transfer or discharge of employees in hissection.On the basis of the above, the Regional Director found thatFedack is a supervisor.The Petitioner excepts to the finding, butoffers no evidence to support the contention that Fedack is not a super-visor.We therefore adopt the Regional Director's recommendal ionthat the challenge be sustained.The ballots of two female emmployees, Marino and Vedova, werechallenged by the Board went because their names were not on the:eligibility list.The investigation revealed. that these individuals422 784-5 7-vol 117--43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDwere employed during the week ending October 14, 1956, the eligibilitydate, but that both had been discharged for cause prior to the election,that both were discharged because their production was below stand-ard, and that they were among a group of 17 employees who wereremoved from the payroll at the same time. The Regional Directorfound that in view of the fact no unfair labor practice charges hadbeen filed on behalf of these two employees and because there was in-sufficient evidence upon which to base an assumption that they weretemporarily laid off rather than discharged, the challenges should besustainedThe Petitioner urges that had the Employer discharged Marinoand Vedova for cause and if it had so indicated on their terminationslips, the employees would not have received unemployment compen-sation as provided by New Jersey statutes; furthermore that as theemployees received their unemployment compensation, they should beheld to have been laid off.We find no merit in this contention.Un-employment compensation granted under State law is not determina-tive of eligibility where there is no further evidence adduced to refutethe Employer's contention that these employees had been discharged.The Ambiguous BallotThe fourth ballot was challenged during the counting because ofambiguous marking.This ballot did not contain any pencil markingbut appeared to have had a cross (X) faintly scratched into the paperin the "Yes" box as if made by a pencil with a broken point. TheRegional Director found that it cannot be conclusively determinedthat the voter intended to make an X in the "Yes" ballot rather thanto leave it blank.He therefore recommended that the ballot becounted "void."The Petitioner urges that on the basis of the Regional Director'sreport, the faintly scratched X indicates that the voter intended tomark the "Yes" box.We find no necessity for passing on this ques-tion, as it is clear that even if the ballot should be counted for thePetitioner, the latter would not have obtained a majority of the validvotes.Having found the Employer's objection and the challenges withoutmerit, we hereby overrule the objection and sustain the challenges asrecommended by the Regional Director.As the Union failed to re-ceive a majority of the valid ballots cast in the election, we shall certifythe results of the election.[The Board certified that a majority of the valid ballots was notcast for Local 50, International Jewelry Workers Union, AFL-CIO,and that said organization is not the exclusive representative of theEmployer's employees in the appropriate unit.]